ae

ae

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

x

 

 

  
   

UNITED STATES DISTRICT COURT OCT 25 2019
SOUTHERN DISTRICT OF CALIFORNIA
CLERK US DISTRICT COURT

UNITED STATES OF AMERICA JUDGMENT INA CRIMINAB OKSEICT OF CALIFORNIA
(For Revocation of Probation ot Supervise pe DER
(For Offenses Committed On or After November 1, 1987) _

 

 

 

 

   

Vv

 

 

ARMANDO LOPEZ (2)
Case Number: 3:18-CR-03630-JLS
Danielle Rachel Iredale, CIA
Defendant’s Attorney
REGISTRATION NO, 71513-298
ci -
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. Five
[] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
5 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

October 11, 2019
Date of Imposition of Se

a
tdi lsrerae Ec

ON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

 
rT

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ARMANDO LOPEZ (2) Judgment - Page 2 of 2
CASENUMBER: _—_3:18-CR-03630-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
8 months (5 months concurrent and 3 months consecutive to the sentence imposed in 19-CR-2214-JLS).

Oi

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
e Designated to a facility in the Western Region, to accommodate family visits.

e Drug Treatment and Counseling.

DX

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
C sat A.M. on

 

 

 

Fl as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before

[) as notified by the United States Marshal.

O_ as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-03630-JLS
